200 S.W.3d 489 (2006)
Larry W. MYERS, APPELLANT,
v.
KENTUCKY BAR ASSOCIATION, Appellee.
No. 2006-SC-000365-KB.
Supreme Court of Kentucky.
September 15, 2006.

ORDER RESTORING MOVANT TO MEMBERSHIP
Movant, Larry Wayne Myers, KBA Member No. 50741, withdrew from the Kentucky Bar Association by his own motion under SCR 3.480(1) on May 16, 2002. At the time of his withdrawal, Myers was a member in good standing of the KBA; and no disciplinary investigations, complaints, or charges were pending against him. On May 19, 2006, Myers applied for restoration to membership in the KBA under SCR 3.500(1).
SCR 3.500(1) provides, in pertinent part, that "[a]ny former member who has retired under Rule 3.480 ... and such status had prevailed for less than a period of five (5) years, may apply for restoration by completing forms provided by the Director, tendering a fee of $250.00, and payment of dues for the current year and all back years ...." Myers submitted his completed application for restoration form, including affidavits sworn by three KBA members in good standing, less than five years after his original withdrawal date. Myers also tendered a check for $1,232.00, which reflects payment of the $250.00 application for reinstatement fee and required membership dues. Myers has also satisfied his continuing legal education requirements through June 30, 2008.
The Board of Governors considered the record and concluded that Myers had satisfied all the necessary requirements to be considered for restoration. As such, the Board of Governors voted 15 to 0 to recommend approval of Myers's application for restoration.
Based on these facts and the Board's recommendation, the Court ORDERS that Larry Wayne Myers is restored to membership in the Kentucky Bar Association and to the practice of law in the state of Kentucky, subject to his payment of "[a]ll costs [associated with this proceeding] incurred in excess of the filing fee[,]" SCR 3.500(5), said sum having been certified by the KBA as $113.71.
All Concur.
ENTERED: September 15, 2006.
/s/ Joseph E. Lambert
Chief Justice